Filed 05/30/19
      05/15/19                                              Case 19-23120                                                             Doc 9
                                                                                                                                          4


                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF CALIFORNIA


    Name of Debtor:                                                               Case No.
    Shontha Rena Bohanon



    Last four digits of Soc. Sec. No.: XXX-XX- 4250
    Last four digits of Soc. Sec. No.: XXX-XX-

                                                        CHAPTER 13 PLAN

                                                           Section 1. Notices

    1.01.    Use of this form is mandatory. The Bankruptcy Court of the Eastern District of California requires the use of this
             local form chapter 13 plan in lieu of any national form plan. This Plan shall be filed as a separate document.

    1.02.    Nonstandard provisions. Any nonstandard provision is in section 7 below. If there are nonstandard provisions
             this box must be checked ✔  . A nonstandard provision will be given no effect unless this section indicates one is
             included in section 7 and it appears in section 7.

    1.03.    No alterations to form plan permitted. Other than to insert text into designated spaces, expand tables to
             include additional claims, or to change the plan title to indicate the date of the plan or that it is a modified plan, the
             preprinted text of this form shall not be altered. No such alteration will be given any effect.

    1.04.    Valuation of collateral and lien avoidance requires a separate motion. Unless there is a nonstandard
             provision in section 7 requesting such relief, the confirmation of this plan will not limit the amount of a secured
             claim based on a valuation of the collateral for the claim, nor will it avoid a security interest or lien. This relief
             requires a separate claim objection, valuation motion, or lien avoidance motion that is successfully prosecuted in
             connection with the confirmation of this plan.

    1.05.    Separate notice of confirmation hearing. You will receive a separate notice of the date, time, and location of a
             hearing to confirm this plan and of the deadline to object to its confirmation. In the absence of a timely written
             objection, the plan may be confirmed without a hearing. It will be effective upon its confirmation.

                                            Section 2. Plan Payments and Plan Duration

    2.01.    Monthly plan payments. To complete this plan, Debtor shall submit to the supervision and control of Trustee on
             a monthly basis the sum of $ 571.00       from future earnings. This monthly plan payment is subject to
             adjustment pursuant to section 3.07(b)(2) below and it must be received by Trustee not later than the 25th day of
             each month beginning the month after the order for relief under chapter 13. The monthly plan payment includes
             all adequate protection payments due on Class 2 secured claims.

    2.02.    Other payments. In addition to the submission of future earnings, Debtor will make payment(s) derived from
             property of the bankruptcy estate, property of Debtor, or from other sources, as follows:
                                                                                                                                          .

    2.03.    Duration of payments. The monthly plan payments will continue for 60 months unless all allowed unsecured
             claims are paid in full within a shorter period of time. If necessary to complete the plan, monthly payments may
             continue for an additional 6 months, but in no event shall monthly payments continue for more than 60 months.

                                                   Section 3. Claims and Expenses

    A. Proofs of Claim

    3.01.    With the exception of the payments required by sections 3.03, 3.07(b), 3.10, and 4.01, a claim will not be paid
             pursuant to this plan unless a proof of claim is filed by or on behalf of a creditor, including a secured creditor.

    3.02.    The proof of claim, not this plan or the schedules, shall determine the amount and classification of a claim unless
            EDC 3-080 (rev. 11/9/18)
            Page 1 of 6
Filed 05/30/19
      05/15/19                                              Case 19-23120                                                             Doc 9
                                                                                                                                          4
             the court’s disposition of a claim objection, valuation motion, or lien avoidance motion affects the amount or
             classification of the claim.

    3.03.    Post-petition amounts due on account of a domestic support obligation, a loan from retirement or thrift savings
             plan, or an executory contract/unexpired lease being assumed, shall be paid by Debtor directly to the person
             entitled to such payments whether or not the plan is confirmed or a proof of claim has been filed.

    B. Administrative Expenses

    3.04.    Trustee’s fees. Pursuant to 28 U.S.C. § 586(e), Trustee shall receive up to 10% of plan payments, whether made
             before or after confirmation, but excluding direct payments by Debtor on Class 4 claims, executory contracts and
             unexpired leases, and obligations of the kind described in section 3.03.

    3.05.    Debtor’s attorney’s fees. Debtor’s attorney was paid $ 500.00              prior to the filing of the case. Subject to
             prior court approval, additional fees of $ 3,500.00           shall be paid through this plan. Debtor’s attorney will
             seek the court’s approval by [choose one]: ✔    complying with Local Bankruptcy Rule 2016-1(c); or  filing and
             serving a motion in accordance with 11 U.S.C. §§ 329 and 330, Fed. R. Bankr. P. 2002, 2016, and 2017 [if neither
             alternative is selected, the attorney shall comply with the latter].

    3.06.    Administrative expenses. In accordance with sections 5.02 and 5.03 below, $ 250.00         of each monthly plan
             payment shall be paid on account of: (a) compensation due a former chapter 7 trustee; (b) approved
             administrative expenses; and (c) approved attorney’s fees. Approved administrative expenses shall be paid in full
             through this plan except to the extent a claimant agrees otherwise or 11 U.S.C. § 1326(b)(3)(B) is applicable.

    C. Secured Claims

    3.07.    Class 1 includes all delinquent secured claims that mature after the completion of this plan, including
             those secured by Debtor’s principal residence.

             (a) Cure of defaults. All arrears on Class 1 claims shall be paid in full by Trustee. The equal monthly installment
             specified in the table below as the “arrearage dividend” shall pay the arrears in full.

                      (1) Unless otherwise specified below, interest will accrue at the rate of 0%.

                      (2) The arrearage dividend must be applied by the Class I creditor to the arrears. If this plan provides for
                      interest on the arrears, the arrearage dividend shall be applied first to such interest, then to the arrears.

             (b) Maintaining payments. Trustee shall maintain all post-petition monthly payments to the holder of each Class
             1 claim whether or not this plan is confirmed or a proof of claim is filed.

                      (1) Unless subpart (b)(1)(A) or (B) of this section is applicable, the amount of a post-petition monthly
                      payment shall be the amount specified in this plan.

                                (A) If the amount specified in the plan is incorrect, the Class 1 creditor may demand the correct
                                amount in its proof of claim. Unless and until an objection to such proof of claim is sustained, the
                                trustee shall pay the payment amount demanded in the proof of claim.

                                (B) Whenever the post-petition monthly payment is adjusted in accordance with the underlying
                                loan documentation, including changes resulting from an interest rate or escrow account
                                adjustment, the Class 1 creditor shall give notice of the payment change pursuant to Fed. R.
                                Bankr. P. 3002.1(b). Notice of the change shall not be given by including the change in a proof of
                                claim. Unless and until an objection to a notice of payment change is sustained, the trustee shall
                                pay the amount demanded in the notice of payment change.

                      (2) If a Class 1 creditor files a proof of claim or a notice of payment change pursuant to Fed. R. Bankr. P.
                      3002.1(b) demanding a higher or lower post-petition monthly payment, the plan payment shall be adjusted
                      accordingly.

                      (3) If Debtor makes a partial plan payment that is insufficient to satisfy all post-petition monthly payments
                      due each Class 1 claim, distributions will be made in the order such claims are listed below.

                      (4) Trustee will not make a partial distribution on account of a post-petition monthly payment.

                      (5) If Debtor makes a partial plan payment, or if it is not paid on time, and Trustee is unable to make
                      timely a post-petition monthly payment, Debtor’s cure of this default shall include any late charge.
            EDC 3-080 (rev. 11/9/18)
            Page 2 of 6
Filed 05/30/19
      05/15/19                                            Case 19-23120                                                              Doc 9
                                                                                                                                         4
                      (6) If the holder of a Class 1 claim gives Debtor and Trustee notice of post-petition fees, expenses, and
                      charges pursuant to Fed. R. Bankr. P. 3002.1(c), Debtor shall modify this plan if Debtor wishes to provide
                      for such fees, expenses, and charges.

                      (7) Post-petition monthly payments made by Trustee and received by the holder of a Class 1 claim shall
                      be applied as if the claim was current and no arrearage existed on the date the case was filed.

             (c) No claim modification and lien retention. Each Class 1 creditor shall retain its lien. Other than to cure of
             arrears, this plan does not modify Class 1 claims.


                    Class 1 Creditor’s Name/               Amount of Arrears   Interest Rate         Arrearage    Post-Petition
                     Collateral Description                                     on Arrears           Dividend    Monthly Payment

     1.

     2.

     3.

     4.

                                                                                       Totals:   $                $


    3.08.    Class 2 includes all secured claims that are modified by this plan, or that have matured or will mature
             before the plan is completed.

             (a) Payment of claim. Subject to section 3.08(c), the “monthly dividend” payable to each Class 2A and 2B claim
             is an equal monthly payment sufficient to pay each claim in full with interest at the rate specified below. If no
             interest rate is specified, a 5% rate will be imputed.

             (b) Adequate protection payments. Prior to confirmation, Trustee shall pay on account of each Class 2(A) and
             2(B) claim secured by a purchase money security interest in personal property an adequate protection payment if
             required by section 1326(a)(1)(C). The adequate protection payment shall equal the monthly dividend. Adequate
             protection payments shall be disbursed by Trustee in connection with the customary month-end disbursement
             cycle beginning the month after the case was filed. If a Class 2 claimant is paid an adequate protection payment,
             that claimant shall not be paid a monthly dividend for the same month.

             (c) Claim amount. The amount of a Class 2 claim is determined by applicable nonbankruptcy law. However,
             except as noted below, Debtor may reduce the claim amount to the value of the collateral securing it by filing,
             serving, setting for hearing, and prevailing on a motion to determine the value of that collateral. If this plan
             proposes to reduce a claim based upon the value of its collateral, the failure to successfully prosecute a valuation
             motion in conjunction with plan confirmation may result in the denial of confirmation.

                      (1) Class 2 claims that cannot be reduced based on value of collateral. Debtor is prohibited from
                      reducing a claim if the claim holder has a purchase money security interest and the claim either was
                      incurred within 910 days of the filing of the case and is secured by a motor vehicle acquired for the
                      personal use of Debtor, or was incurred within 1-year of the filing of the case and is secured by any other
                      thing of value. These claims must be included in Class 2(A).

                      (2) Class 2 claims that may be reduced based on the value of their collateral shall be included in
                      Class 2(B) or 2(C) as is appropriate.

                      (3) Class 2 claims secured by Debtor’s principal residence. Except as permitted by 11 U.S.C. §
                      1322(c), Debtor is prohibited from modifying the rights of a holder of a claim secured only by Debtor’s
                      principal residence.

             (d) Lien retention. Each Class 2 creditor shall retain its existing lien until completion of the plan and, unless not
             required by Bankruptcy Court, entry of Debtor’s discharge.




            EDC 3-080 (rev. 11/9/18)
            Page 3 of 6
Filed 05/30/19
      05/15/19                                                     Case 19-23120                                                                     Doc 9
                                                                                                                                                         4
     Class 2 Creditor’s name and                         Purchase money        Amount claimed          Value of         Interest      Monthly
     description of collateral                          security interest in     by creditor          creditor’s          Rate        Dividend
                                                        personal property?                          interest in its
                                                             YES/NO                                   collateral

     Class 2(A) claims are not reduced based
     on value of collateral

     1.   TitleMax / 2007 Chevy Uplander                        NO                   $3,040.11                           4.75%             $57.02
     2.   Pacific Credit Svc./Judgment Lien                     NO                  $10,597.00                           0.00%           $176.62
     3.

                                                                                                                            Total $        233.64


     Class 2(B) claims are reduced based on
     value of collateral

     1.

     2.

     3.

                                                                                                                            Total $


     Class 2(C) are claims reduced to $0 based
     on value of collateral

     1.                                                                                                        $0.00           0             $0.00

     2.                                                                                                        $0.00           0             $0.00

                                                                                                                         Total $              $0.00


    3.09.     Class 3 includes all secured claims satisfied by the surrender of collateral.

                      Class 3 Creditor’s Name/Collateral Description                  Estimated Deficiency        Is Deficiency a Priority Claim?
                                                                                                                              YES/NO

     1.

     2.


    3.10.     Class 4 includes all secured claims paid directly by Debtor or third party. Class 4 claims mature after the
              completion of this plan, are not in default, and are not modified by this plan. These claims shall be paid by Debtor
              or a third person whether or not a proof of claim is filed or the plan is confirmed.

                 Class 4 Creditor’s Name/Collateral Description                Monthly Contract Installment           Person Making Payment

     1.   Mr. Cooper / Mortgage on Residence                                                        $809.85 Debtor & Non-Filing Spouse
     2.   City of Suisun / Residence (no pmt)                                                          $0.00                               Debtor

    3.11.     Bankruptcy stays.

              (a) Upon confirmation of the plan, the automatic stay of 11 U.S.C. § 362(a) and the co-debtor stay of 11 U.S.C. §
              1301(a) are (1) terminated to allow the holder of a Class 3 secured claim to exercise its rights against its collateral;
              (2) modified to allow the holder of a Class 4 secured claim to exercise its rights against its collateral and any
              nondebtor in the event of a default under applicable law or contract; and (3) modified to allow the nondebtor party
              to an unexpired lease that is in default and rejected in section 4 of this plan to obtain possession of leased
              property, to dispose of it under applicable law, and to exercise its rights against any nondebtor.

              (b) Secured claims not listed as Class 1, 2, 3, or 4 claims are not provided for by this plan. While this may be
              cause to terminate the automatic stay, such relief must be separately requested by the claim holder.

              (c) If, after confirmation of the plan, the court grants a motion to terminate the automatic stay to permit a Class 1
             EDC 3-080 (rev. 11/9/18)
             Page 4 of 6
Filed 05/30/19
      05/15/19                                              Case 19-23120                                                                Doc 9
                                                                                                                                             4
             or 2 claim holder to proceed against its collateral, unless the court orders otherwise, Trustee shall make no further
             payments on account of such claim and any portion of such claim not previously satisfied under this plan shall be
             satisfied as a Class 3 claim. Any deficiency remaining after the creditor’s disposition of its collateral shall be
             satisfied as a Class 7 unsecured claim subject to the filing of a proof of claim.

    D. Unsecured Claims

    3.12.    Priority claims. Class 5 consists of unsecured claims entitled to priority pursuant to 11 U.S.C. § 507, such as
             taxes, approved administrative expenses, and domestic support obligations.

             (a) Priority claims other than domestic support obligations will be paid in full except to the extent the claim holder
             has agreed to accept less. When the claim holder has agreed to accept less than payment in full, the claim holder
             and the treatment of the claim shall be specified in section 7, the Nonstandard Provisions.

             (b) Priority claims that are domestic support obligation shall be paid in full except to the extent 11 U.S.C. §
             1322(a)(4) is applicable. When section 1322(a)(4) is applicable, the claim holder and the treatment of the claim
             shall be specified in section 7, the Nonstandard Provisions.

             (c) Debtor estimates that all priority claims, not including those identified in section 7, total $ 0.00             .

    3.13.    Class 6 includes designated nonpriority unsecured claims, such as co-signed unsecured debts, that will be
             treated differently than the other nonpriority unsecured claims provided for in Class 7. The claim holder of each
             Class 6 claim and the treatment of each claim shall be specified in section 7, the Nonstandard Provisions.

    3.14.    Class 7 consists of all other nonpriority unsecured claims not provided for in Class 6. These claims will
             receive no less than a See 7.0         % dividend. These claims, including the under-collateralized portion of
             secured claims not entitled to priority, total approximately $ See 7.0      .

                                       Section 4. Executory Contracts And Unexpired Leases

    4.01.    Debtor assumes the executory contracts and unexpired leases listed below. Debtor shall pay directly to the other
             party to the executory contract or unexpired lease, before and after confirmation of this plan and whether or not a
             proof of claim is filed, all post-petition monthly payments required by the lease or contract. Unless a different
             treatment is required by 11 U.S.C. § 365(b)(1) and is set out in section 7, the Nonstandard Provisions, pre-petition
             arrears shall be paid in full. Trustee shall pay the monthly dividend specified in the table below on account of
             those arrears.

    4.02.    Any executory contract or unexpired lease not listed in the table below is rejected.

      Name of Other Party to Executory Contract/ Unexpired Lease   Post-Petition Monthly   Pre-petition Arrears     Arrearage Dividend
                                                                         Payment

     1.

     2.

                                                                                                          Total $


                                       Section 5. Payment of Claims and Order of Distribution

    5.01.    After confirmation, payments by Trustee to holders of allowed claims and approved expenses will be made
             monthly.

    5.02.    Distribution of plan payment.

             (a) At a minimum, each monthly plan payment must be sufficient to pay in full: (i) Trustee's fees; (ii) post-petition
             monthly payments due on Class 1 claims; (iii) the monthly dividend specified in section 3.06 for administrative
             expenses; and (iv) the monthly dividends payable on account of Class 1 arrearage claims, Class 2 claims, and
             executory contract and unexpired lease arrearage claims.

             (b) If the amount paid by Debtor is insufficient to pay all of the minimum dividends required by section 5.02(a),
             Trustee shall pay, to the extent possible, such fees, payments, expenses, and claims in the order specified in
             section 5.02(a)(i) through (iv). If the amount paid by Debtor is insufficient to pay all dividends due on account of
             fees, payments, expenses, and claims within a subpart of section 5.02(a), no dividend shall be paid on account of
             any of the fees, payments, expenses, and claims within such subpart except as permitted by section 3.07(b)(3).
            EDC 3-080 (rev. 11/9/18)
            Page 5 of 6
Filed 05/30/19
      05/15/19   Case 19-23120   Doc 9
                                     4
Filed 05/30/19
      05/15/19                                        Case 19-23120                                                Doc 9
                                                                                                                       4



                                               Section 7. Additional Provisions:

           SUMMARY

           Section 7.01: Section 3.14 –

           Navient – Debtor understands that Navient is a Student Loan exempt from discharge pursuant to 11 USC
           Section 523(a)(8). Debtor is currently on a deferment agreement with Navient, which is reviewed on an
           annual basis. Any future payments will be made directly by debtor outside the plan.

           All other general unsecured claims will receive no less than a 100% dividend. All other general
           unsecured (non-student loan) total approximately $14,009.98
